Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 2 July 2021.	
2.	Claims 1-20 are currently pending and claims 1 and 11 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its parent application no. 15211111, filed on 07/15/2016.

        Drawings

5.	The drawings filed on 2 July 2021 are accepted by the examiner. 

            Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 1097344 and 10505717.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "blockchain privacy” based on encryption. And it is obvious to anyone in the art, time of invention that is to use of “anomaly detection” to prevent and protect data and network security.

                                                  Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Spanos et al. (US Publication No. 20160027229), hereinafter Spanos.


Regarding claim 1: 
receiving, by a receiving device of a processing server, at least one transaction data entry for at least one of a plurality of subnets (Spanos, ¶65, 87, 2).
generating, by a processor of the processing server, a new block header, wherein the new block header includes at least a sequence of pairs including at least a subnet identifier associated with the respective subnet and a merkle root of transaction data entries received for the respective subnet (Spanos, ¶61, 5).
generating, by the processing server, a new block (Spanos, ¶37).
and electronically transmitting, by a transmitting device of the processing server, at least the generated new block to a plurality of nodes associated with a partitioned blockchain (Spanos, ¶65-66).
Regarding claim 2: 
further comprising: generating, by the processing server, the merkle root for at least one of the plurality of subnets via application of one or more hashing algorithms to at least one of the transaction data entries received for the respective subnet (Spanos, ¶3).
Regarding claim 3: 
wherein receiving the at least one transaction data entry for at least one of the plurality of subnets further includes receiving the merkle root for each of the plurality of subnets (Spanos, ¶9).
Regarding claim 4:
further comprising: generating, by the processing server, an updated partitioned blockchain by adding the generated new block to the partitioned blockchain, wherein transmitting the generated new block includes transmitting the generated updated partitioned blockchain including the generated new block (Spanos, ¶5).
Regarding claim 5:
wherein each of the at least one transaction data entries for at least one of the plurality of subnets includes at least the subnet identifier associated with the respective subnet (Spanos, ¶38).
Regarding claim 6: 
further comprising: storing, in a subnet database of the processing server, a plurality of subnet profiles, wherein each subnet profile includes a structured data set related to a subnet including at least a subnet identifier and one or more semantics (Spanos, ¶43).
Regarding claim 7:
wherein each of the at least one transaction data entries received for a subnet are formatted based on the one or more semantics included in a subnet profile that includes the associated subnet identifier (Spanos, ¶56).
Regarding claim 8:
wherein the merkle root associated with a subnet is generated using one or more hashing algorithms based on the one or more semantics included in a subnet profile that includes the associated subnet identifier (Spanos, ¶36).
Regarding claim 9:
wherein the generated new block header further includes a version number, a difficulty target, and a nonce (Spanos, ¶39).
Regarding claim 10:
wherein the nonce is received from one of the plurality of nodes associated with the partitioned blockchain (Spanos, ¶65).
Regarding claim 11: 
a receiving device of a processing server configured to receive at least one transaction data entry for at least one of a plurality of subnets (Spanos, ¶65, 87, 2).
the processing server configured to generate a new block header, wherein the new block header includes at least a sequence of pairs including at least a subnet identifier associated with the respective subnet and a merkle root of transaction data entries received for the respective subnet, and generate a new block (Spanos, ¶5, 61).
and a transmitting device of the processing server configured to electronically transmit at least the generated new block to a plurality of nodes associated with a partitioned blockchain (Spanos, ¶65-66).
Regarding claim 12:
wherein the processing server is further configured to generate the merkle root for at least one of the plurality of subnets via application of one or more hashing algorithms to at least one of the transaction data entries received for the respective subnet (Spanos, ¶3).
Regarding claim 13:
wherein receiving the at least one transaction data entry for each of the plurality of subnets further includes receiving the merkle root for each of the plurality of subnets (Spanos, ¶9).
Regarding claim 14:
wherein the generation module of the processing server is further configured to generate an updated partitioned blockchain by adding the generated new block to the partitioned blockchain, and transmitting the generated new block includes transmitting the generated updated partitioned blockchain including the generated new block (Spanos, ¶5).
Regarding claim 15:
wherein each of the at least one transaction data entries for at least one of the plurality of subnets includes at least the subnet identifier associated with the respective subnet (Spanos, ¶38).
Regarding claim 16:
further comprising: a subnet database of the processing server configured to store a plurality of subnet profiles, wherein each subnet profile includes a structured data set related to a subnet including at least a subnet identifier and one or more semantics (Spanos, ¶43).
Regarding claim 17:
wherein each of the at least one transaction data entries received for a subnet are formatted based on the one or more semantics included in a subnet profile that includes the associated subnet identifier (Spanos, ¶56).
Regarding claim 18:
wherein the merkle root associated with a subnet is generated using one or more hashing algorithms based on the one or more semantics included in a subnet profile that includes the associated subnet identifier (Spanos, ¶36).
Regarding claim 19: 
wherein the generated new block header further includes a version number, a difficulty target, and a nonce (Spanos, ¶39).
Regarding claim 20:
wherein the nonce is received from one of the plurality of nodes associated with the partitioned blockchain (Spanos, ¶65).

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890